DETAILED ACTION
This Office Action is responsive to the amendment for application 16/539,496 filed on 6 December 2021. Claims 1, 4, 6, 8-10, 15-18, 20, and 22-23 have been amended, and claims 5, 7, 12, 14, 19, and 21 have been cancelled.
It is noted that amended claim 15 in the claims herein, filed 6 December 2021, has been incorrectly identified as an original claim. Further, claim 20 has been amended to depend upon claim 17 without properly marking “17” as added claim language. Under 37 CFR 1.121, the status of every claim listed must indicate the changes made relative to the immediate prior version of the claims. For the purposes of examination, claim 15 has been fully considered as a currently amended claim, and claim 20 has been fully considered as the “non-transitory computer readable medium as defined in claim [[19]] 17…”
Claims 1-4, 6, 8-11, 13, 15-18, 20, and 22-23 have been allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The rejections of claims 1-4, 6, 8-11, 13, 15-18, 20, and 22-23 have been withdrawn.



Allowable Subject Matter
Claims 1-4, 6, 8-11, 13, 15-18, 20, and 22-23 are allowed, being herein renumbered claims 1-17.

The following is an examiner’s statement of reasons for allowance:
As applicant points out on pages 8-9 of the remarks dated 6 December 2021, and as indicated by Examiner in the previous Office action, the prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 1 “set a first flag in response to reassigning the virtual address; and memory analyzer circuitry to, in response to a memory operation request, prevent a jump address calculation” in conjunction with the rest of the limitations of the claim, and similarly in independent claims 10 and 17.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims are allowed
Any comments that Applicant considers necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.L/Examiner, Art Unit 2196                                                                                                                                                                                                        
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196